DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 8/5/2021 has been entered. 

Election/Restrictions
Applicant’s election without traverse of Group II (drawn to current Claims 12-18) in the reply filed on 6/29/2020 is acknowledged.
This application is in condition for allowance except for the presence of claims 1-11 directed to Group I (Claims 1-11) non-elected without traverse.  Accordingly, Claims 1-11 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Scher on 8/10/2021.

The application has been amended as follows: 

In the Claims:
	-Claim 12, line 16: “the drive mechanism extending through a support block movably seated within a slot” is changed to --the drive mechanism extends through a support block movably seated within an elongated slot--
-Claim 12, lines 18-19: “the support block extending through the openings of the slot” is changed to -- the support block extending through at least one of the openings of the elongated slot --


Allowed Claims / Reasons for Allowance
Claims 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 12, none of the prior art, alone or in combination, anticipate or render obvious the claimed invention. Specifically Claim 12 is drawn to a surgical stapling system which includes an adapter assembly which extends to a mounting member configured to articulate relative to a remaining portion of the adapter assembly, wherein the mounting member comprises an elongated slot defined therein and a drive mechanism which is movable through an end effector to fire staples therefrom, wherein the drive mechanism extends through a support block movably seated within the elongated slot which includes openings defined in a thickness direction, transverse to a 
These features in combination with the remaining features of Claim 12 render the claimed invention allowable over the prior art.
As outlined in the previous Non-Final Rejection (mailed on 5/5/2021). Zemlock (US PGPUB 2008/0255413) and Hueil (US Patent 7,654,431), in combination, disclose and/or render obvious several features of the claimed invention. As outlined, Zemlock discloses the general structures of the claimed invention including a stapling system (1000; Figures 16 and 19) comprising a handle (1100), adapter assembly (1500) extending to a mounting member (see 1502; Figure 16), stapling reloads (1600), and a drive mechanism (“axial drive assembly”; see Para. 0071), however, Zemlock does not disclose the drive mechanism extending through a support block movably seated within an elongated slot defined in the mounting member including openings in a thickness direction as claimed and wherein the drive mechanism is positioned to move laterally across the mounting member as claimed. 
Hueil teaches another surgical stapling system (10; Figure 1) comprising a stapling reload having an end effector (20) which is attachable to an articulation mechanism (14) which comprises a mounting member (114; Figure 4) which comprises a slot (1826; Figure 8; Col 11, lines 5-7) and a drive mechanism (66) which extends through a support block (160; Figure 8) movably seated within the slot (1826) such that the drive mechanism (66) is positioned to move laterally across the mounting member (114; see Col 10, lines 57-61 and Col 10, line 65 through Col 11, line 9). 
Alternatively, attention can also be brought to Williams (US Patent 8,864,010-previously cited) which includes a similar assembly to that of Hueil including a mount member (120, 130; Figures 4-6) comprising a slot portion (defined by 121, 131) and a support block (142, 144) moveably seated therein wherein the mount member (120, 130) comprises opening in the thickness direction for receiving the support block.
However, neither Hueil nor Williams disclose the slot being elongated and defined as claimed with relation to the other claimed structures. Therefore, even if one of ordinary skill in the art at the time the invention was effectively filed was motivated to modify the invention of Zemlock in view of Hueil or Williams, the resultant combination would not have led to the Applicant’s invention as claimed in Claim 12. Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Zemlock or utilized a different combination of references to achieve the claimed invention without the use of improper hindsight drawn from Applicant’s own invention as motivation.
Therefore, the claimed invention of Claim 12 is viewed as allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/11/2021